United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 14-1149                                                September Term, 2015
                                                                         EPA-74FR37213
                                                                           EPA-75FR816
                                                      Filed On: January 29, 2016
In re: Idaho Conservation League, et al.,

             Petitioners

      BEFORE:       Henderson, Rogers, and Millett, Circuit Judges

                                        ORDER

        Upon consideration of the petition for writ of mandamus, the responses thereto,
and the reply; the motion of the Superfund Settlements Project, American Chemistry
Council, and the American Petroleum Institute for leave to intervene; the motion of the
National Mining Association to intervene as respondent; the motion of Freeport-
McMoRan, Inc. for leave to intervene as respondent; the oppositions to the motions for
leave to intervene, and the replies; the joint motion of the environmental petitioners and
the EPA for an order on consent; the petitioners’ supplemental brief; the lodged
supplemental brief of proposed intervenor National Mining Association to petitioners’
supplemental standing brief; the lodged response of movant-intervenor Freeport-
McMoRan, Inc. to petitioners’ supplemental brief and opposition to joint motion for order
on consent; and the lodged response brief of proposed intervenors the Superfund
Settlements Project, American Chemistry Council, and the American Petroleum
Institute to petitioners’ supplemental brief, it is, in accordance with the opinion issued
herein this date,

      ORDERED that the motions for leave to intervene be denied. It is

      FURTHER ORDERED that the joint motion for an order on consent be granted
and that pursuant to the order in the joint motion:

      (1) EPA will sign for publication in the Federal Register a notice of proposed
      rulemaking on financial assurance requirements under CERCLA section 108(b)
      in the hardrock mining industry by December 1, 2016. EPA will sign for
      publication in the Federal Register a notice of its final action on such regulations
      by December 1, 2017.

      (2) EPA will sign for publication in the Federal Register a determination whether
      EPA will issue a notice of proposed rulemaking on financial assurance
      requirements under CERCLA section 108(b) in the (a) chemical manufacturing
      industry; (b) petroleum and coal products manufacturing industry; and (c) electric
      power generation, transmission, and distribution industry by December 1, 2016.
                  United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 14-1149                                                 September Term, 2015

        (3) If EPA proceeds with a rulemaking on financial assurance requirements
        under CERCLA section 108(b) in any of these other industries,

              EPA will sign for publication in the Federal Register a notice of proposed
              rulemaking in the first additional industry by July 2, 2019, and sign for
              publication in the Federal Register a notice of its final action by December
              2, 2020.

              EPA will sign for publication in the Federal Register a notice of proposed
              rulemaking in the second additional industry by December 4, 2019, and
              sign for publication in the Federal Register a notice of its final action by
              December 1, 2021.

              EPA will sign for publication in the Federal Register a notice of proposed
              rulemaking in the third additional industry by December 1, 2022, and sign
              for publication in the Federal Register a notice of its final action by
              December 4, 2024.

        (4) These deadlines may be extended or modified upon the filing of a joint
        stipulation by the parties in this court. If EPA seeks an extension of time that
        petitioners oppose, then EPA may file a motion in this court for an extension of
        time.

It is

       FURTHER ORDERED that this panel retains jurisdiction over this matter pending
the completion of the schedule. EPA shall submit status reports every six months from
the date of entry of the order until it has fulfilled its obligations under this schedule.


                                        Per Curiam


                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Ken Meadows
                                                          Deputy Clerk